Title: From George Washington to Joseph Reed, 14 January 1777
From: Washington, George
To: Reed, Joseph



Dear Sir,
Morris Town Jany 14. 1777.

I very much approve of your visiting Genl Putnam, as I cannot acct for his remaining at Crosswicks instead of removing to Princeton, as I have desird in several of my Letters.
I would have him keep nothing at Princeton (except two or three days provisions) but what can be moved of at an hours warning—in that case, if good Scouting Parties are kept constantly out, no possible damage can happen to the Troops under his Command; who are to retreat, in case they are compelled to leave Princeton, towards the Mountains, so as to form a junction with the army under my immediate Command. This will serve as a direction to him in removg the Stores if any yet remain at Princeton.
I would have no time lost in drawing the Flour from the Mills on Millstone, least the Enemy should attempt, & avail themselves of it. I would also have Genl Putnam draw his Forage as much as possible from the Vicinity of Brunswick, that the Enemy may thereby be distressed—the Inhabitants of that district should be compelled to bring it in.

The two Companies under the Command of Colo. Durkee, aided by the Militia in that Quarter should be constantly harrassing the Enemy about Bound Brook and the West side of Brunswick, (rariton I mean)—I have directed Genl Sullivan to do the like on the quarter next him.
Particular attention should be paid to the Surgeon sent by Lord Cornwallis (by my consent) to take charge of their wounded at Princeton—He will, more than probably, convey a true acct of your numbers (which ought to be a good deal magnified) at Princeton; and give other useful knowledge of your Situation—If therefore, the wounded are in a condition to remove, would it not be best to send them to Brunswick with the Surgeon? If any of them, or their attendants, have been considered and properly were Prisioners to us, for an equal number to be demanded in lieu.
I have Inclosed Genl Howe a Copy of Mr Yates’s declaration, and have remonstrated sharply on the treatment of our Prisoners—What have you done with the Negro you apprehended? The Waggon with the Ammunition, and Watch Coats, I am obliged to you for taking care of—It is not yet arrived—In what manner did Colo. Quicks Militia leave the Rangers? In the Field? runaway? If so, they ought to be punished, or sham’d.
I recollect my approving of Winds way laying of the Roads between Brunswick and Amboy. I must beg the favr of Colo. Cox, in your absence, to continue the pursuit after Intelligence—Would it not be well for the Militia under Colo. Mehelm to unite with the Rangers for the purpose of keeping out constant scouts to annoy & harrass the Enemy in manner before mentioned? I ask for Information, as I would not suffer a Man to stir beyond their Lines, nor suffer them to have the least Intercourse with the Country. I am Dr Sir Yr Obedt & Affec⟨t.⟩

Go: Washington

